DETAILED ACTION
This is in response to amendment filed on January 13, 2022. Claim 4 has been cancelled. Claims 1-3 and 5-18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered. 
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on January 25, 2022.
Regarding independent claim 1, the closest art, Regarding claim 1, Tsirogiannis et al. (US 20170206256 A1) discloses a managed query execution platform (Fig 1A; ¶[0077] and [0087], Tsirogiannis), comprising: a plurality of computing machines (compute cloud 108, Fig 1A; ¶[0129], Tsirogiannis); a plurality of storage devices (storage cloud 116 and storage devices 120 and 124, Fig 1A, Tsirogiannis); and a communication fabric (communication 100-104, Fig 1A, Tsirogiannis) configured to allow communication of the plurality of computing machines (Fig 1A;¶[0077] and [0087], Tsirogiannis) with the plurality of storage devices (storage cloud 116 and storage devices 120 and 124, Fig 1A, Tsirogiannis),  and a communication fabric (communication 100-104, Fig 1A, Tsirogiannis) over a storage communication protocol (Fig.1A; ¶[0206]-[0207], Tsirogiannis), wherein the plurality of storage devices are configured to maintain at least one indexed view ( [0231], Tsirogiannis, i.e., materialized view corresponding to “indexed view”), and wherein the plurality of computing machines are configured to execute queries on the at least one indexed view (Fig 1A;¶[0077], [0087] and [0231], Tsirogiannis). 
Yates et al. (US 20080222136 A1) discloses wherein the indexed view is segmented into vertical partitions (¶[0010], Yates), wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view (¶[0128] and [0133], Yates). 
(vertical portioning of Fig.1 and ¶[0010]-[0014] and [0027], Agrawal), wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view (¶[0014] and [0046], Agrawal). 
Agrawal et al. (US 6366903 B1) teach index and materialized view selection for a workload, wherein the materialized view, in the contact of query’s performance, referring as an indexed view (see col.2, lines 17-30, Agrawal). However, the prior art fails to disclose or suggest the claimed provision “execute queries on the at least one indexed view, wherein the at least one indexed view is segmented into a series of ordered vertical segments, and wherein each of the plurality of computing machines further comprises: a query engine configured to parse each of the queries into a plurality of statements and schedule execution of the parsed statements; and an indexing engine configured to process the parsed statements on the indexed view, wherein the indexing engine is further configured to generate index information” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
Kemner et al. (US 20160041999 A1) disclose query analyzer includes obtaining a plurality of queries submitted from a plurality of different client devices and determining a vertical market category for each of the plurality of queries; receiving a request to analyze queries according to a first vertical market category and at least one of a source geographic location or a destination geographic location; using one or more indexes to identify queries responsive to the request; and presenting data describing the queries responsive to the request..
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
January 27, 2022